ACCEPTED
                                                                 06-15-00031-CV
                                                      SIXTH COURT OF APPEALS
                                                            TEXARKANA, TEXAS
                                                          10/12/2015 12:00:00 AM
                                                                DEBBIE AUTREY
                                                                          CLERK

               No. 06-15-00031-CV

                 IN THE
                                             FILED IN
        COURT OF APPEALS FOR THE      6th COURT OF APPEALS
SIXTH SUPREME JUDICIAL DISTRICT OF TEXASTEXARKANA, TEXAS
          AT TEXARKANA, TEXAS         10/12/2015 9:21:00 AM
                                              DEBBIE AUTREY
                                                 Clerk

           DOUGLAS B. MOSELEY,

                    Appellant,

                        vs.

              SHERRIE ARNOLD,

                    Appellee.



        Appeal from the 71st District Court
           of Harrison County, Texas
             Honorable Brad Morin



      UNOPPOSED MOTION TO EXTEND
      APPELLEE’S BRIEFING DEADLINE




                        1
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Sherrie Arnold, Appellee in the above-captioned proceeding (the

“Appellee”), and respectfully submits this Unopposed Motion to Extend Appellee’s Briefing

Deadline (the “Motion”).

       1.      The Appellee respectfully requests an extension of time to file her appellee’s brief

for an additional twenty-one (21) days, through and including November 4, 2015. Appellee’s

brief is currently due October 14, 2015. This is Appellee’s first request for an extension of

briefing deadline in this case.

       2.      Douglas B. Moseley, the Appellant, consents to the requested extension.

       3.      Appellee respectfully presents the following facts to the Court as a reasonable

explanation for the additional requested extension of time.        In addition to preparing the

appellee’s brief in this case, counsel for Appellee has been required, and will continue to be

required, to devote a substantial amount of time to the following matters:

               a. Circle Ridge Production, Inc. v. Great Northern Energy, et al., Cause No. 14-
                  0460 in the 71st Judicial District Court of Harrison County, Texas: Counsel for
                  Appellee is counsel for Plaintiff Circle Ridge Production, Inc. and
                  Counter/Cross-Defendant Bill Briscoe in this Trespass to Try Title, or in the
                  alternative, Suit to Quiet Title. The case is specially set for jury trial on
                  October 19, 2015 before the Honorable Brad Morin.

               b. Mary Stevens v. AdCorp Outdoor Media, L.L.C., Cause No. 15-0258 in the
                  71st Judicial District Court of Harrison County, Texas: Counsel for Appellee is
                  counsel for Plaintiff Mary Stevens in this Declaratory Judgment and Trespass,
                  or, in the alternative, Partition of Property, and for Injunctive Relief. This
                  case is set for bench trial before the Honorable Brad Morin on October 27,
                  2015.

       4.      The requested enlargement of time, which is unopposed, is not sought for the sake

of delay, but rather is requested for the minimum amount of time necessary for counsel to

properly prepare Appellee’s Brief in this matter.




                                                2
       Therefore, Appellee prays that this Court grant this Motion for extension of time to

extend the due date for appellee’s brief for twenty-one (21) days until November 4, 2015.

                                            Respectfully submitted,


                                            DEAN A. SEARLE
                                            Texas Bar No. 17956600
                                            RONAN S. SEARLE
                                            Texas Bar No. 24079292
                                            SEARLE & SEARLE, PC
                                            P.O. Box 910
                                            305 West Rusk Street
                                            Marshall, Texas 75671
                                            Phone (903) 935-9772
                                            Fax    (903) 935-9790
                                            Dsearle54@gmail.com
                                            Ronan.searle@gmail.com

                                            By:     /s/ Ronan S. Searle
                                                    Ronan S. Searle
                                                    Texas Bar No. 24079292


                                            ATTORNEYS FOR THE APPELLEE
.

                            CERTIFICATE OF CONFERENCE

       I hereby certify that, on September 30, 2015, I conferred with Gerrit M. Pronske, counsel
for Appellant, who indicated that Appellant is unopposed to the extension requested herein.

                                            /s/ Ronan S. Searle
                                            Ronan S. Searle




                                               3
                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on October 11, 2015, I caused to be served the
foregoing pleading upon the counsel listed below via email and also via the Court’s electronic
transmission facilities.

       Gerritt M. Pronske
       Melanie P. Goolsby
       PRONSKE GOOLSBY & KATHMAN, P.C.
       15305 Dallas Parkway, Suite 300
       Addison, Texas 75001
       Email: gpronske@pgkpc.com
       Email: mgoolsby@pgkpc.com



                                                  /s/ Ronan S. Searle
                                                  Ronan S. Searle




                                              4